DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/12/2019 and 07/06/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 20, 21, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 7, 8, and 21, line 2 of each refers to “the request”. Based on their wording, it is clear that this request refers to a user request. However, there are two user requests recited in claims 1 and 19, leading to confusion over which one claims 7, 8, and 21 are referring to. 
claim 20, line 3 refers to “the object”. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 25, line 2 recites “receiving, at the metadata server, a request from the electronic device for the metadata about the product”. (emphasis added) However, a request by the electronic device for the metadata about the product was already present in claim 19. Based on claim 19 stating that the metadata about the product was received, it is unclear why there would be a subsequent request by the electronic device for metadata that was already received. For the purposes of prior art rejections, the claim will be interpreted to say “receiving, at the metadata server, a request from the electronic device for the metadata about the product”. Claims 26 and 27 do not cure claim 25 of this issue and are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 8-11 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al, U.S. Publication No. 2006/0117352 in view of Chalozin et al, U.S. Publication No. 2011/0016487.

Regarding claim 1, Yamagata teaches a method comprising: 

receiving, by an electronic device (see Yamagata Figure 2, client 200), video content (see Figure 2, video from disc device manager 213); 

requesting, by the electronic device, metadata (see paragraph [0084]) about an object associated with a person appearing in the video content (see Figure 1 and paragraphs [0080]-[0081] referring to a person 102 appearing in the video and metadata 103 of the person 102) from a metadata server (see Figure 2, sever 201), respective pieces of the metadata being aligned with respective frames of the video content (see paragraph [0084]); 

displaying, via a display of the electronic device (see paragraph [0083] which indicates that the client 200 of Figure 2 displays the video), a first frame of the video content to the user, the first frame including an image of the person (see Figure 1, person 102 in playback window 100); 

(see paragraphs [0080]-[0081] wherein the mouse click is indicative of the request); and 

in response to the request from the user, displaying, via the display of the electronic device, a first piece of metadata about the object with on the video content (see Figure 1, metadata 103 and paragraph [0103]), the first piece of metadata being aligned with the first frame (see Figure 1 and paragraphs [0214]-[0215]).

Yamagata does not expressively teach 

receiving, by [the] electronic device, a request from a user for [the] video content; and

requesting, by the electronic device, the video content from a video server.

However, Chalozin in a similar invention in the same field of endeavor teaches a method comprising receiving, by an electronic device (see Chalozin Figure 2, computer 260), video content (see paragraph [0054]); requesting, by the electronic device, metadata about an object associated with a person appearing in the video content (see paragraph [0047]) from a metadata server (see Figure 2, video metadata server 220 and paragraph [0054]), respective pieces of the (see paragraph [0064]); displaying, via a display of the electronic device, a first frame of the video content to the user (see paragraph [0054]), the first frame including an image of the person (see paragraph [0047]) as taught in Yamagata further comprising 

receiving, by [the] electronic device, a request from a user for video content (see paragraph [0054]); 

requesting, by the electronic device, the video content from a video server (see Figure 2, web server 230 and paragraph [0054]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of requesting video content and receiving the video content from a video server as taught in Chalozin with the method taught in Yamagata, the motivation being to allow users to view videos they do not have hard discs for while still receiving relevant metadata.

Regarding claim 8, Yamagata in view of Chalozin teaches all the limitations of claim 1, and further teaches wherein receiving the request comprises detecting, proximate to a play bar area of the display of the electronic device, at least one of a cursor movement (see Yamagata paragraph [0080]) or touch on a touchscreen.

Regarding claim 9, Yamagata in view of Chalozin teaches all the limitations of claim 1, and further teaches storing, by the electronic device, the metadata about the object in a memory of the electronic device before displaying the frame of the video content to the user (see Yamagata Figure 2, buffer 209 and paragraph [0097] which indicates that is stored and is synchronized with the video playback).

Regarding claim 10, Yamagata in view of Chalozin teaches all the limitations of claim 1, and further teaches requesting, by the electronic device while displaying the video content, metadata about another object associated with another person appearing in a second frame of the video content (see Yamagata paragraphs [0096] and [0098], which imply that data and metadata are continuously input, output, and deleted form buffer 209 as video playback occurs. Therefore, metadata about a different object and person can be subsequently stored).

Regarding claim 11, Yamagata in view of Chalozin teaches all the limitations as claim 1, but does not expressively teach in response to the request from the user, pausing, by the electronic device, playback of the video content.

However, user requests for pausing playback of video content are well-known in the art. Therefore, one of ordinary skill in the art before the effective filing date of 

Regarding claim 19, Yamagata teaches a method comprising: 

receiving, by a video player of an electronic device (see Yamagata Figure 2, client 200 with playback engine 203), video content (see Figure 2, video from disc device manager 213); 

sending an event message from the video player to a video event shim implemented by the electronic device (see Figure 2, trigger signal from playback engine 203 to interface handler 207), the event message indicating that playback of the video content has started (see paragraph [0086]); 

sending a notification message from the video event shim to a metadata controller implemented by the electronic device (see Figure 2, network control signal from interface handler 207 to metadata manager 210 with buffer 209), the notification message indicating that playback of the video content has started (see paragraph [0097]); 

requesting, by the metadata controller implemented by the electronic device in response to the notification message, metadata (see paragraph [0098] which indicates the metadata manager requests metadata through network manager 208 via interface handler 207) about a product appearing in the video content (see paragraph [0126]) from a metadata server (see Figure 2, server 201), respective pieces of the metadata being aligned in time with respective frames of the video content (see paragraph [0084]); 

receiving, by the metadata controller, the metadata from the metadata server (see Figure 2, signal from network manager 208 to buffer 209 and paragraph [0093]), the metadata including a reference timestamp corresponding to a time within a duration of the video content (see paragraph [0097]); 

caching, by the metadata controller, the metadata in memory of the electronic device (see paragraph [0095]) to reduce network traffic during playback and to reduce or eliminate a likelihood that an interruption in network connectivity disrupts retrieval and display of the metadata in response to user requests (this is a non-limiting intended result/result to be achieved); 

queueing, by the metadata controller, the metadata based on a state of playback of the video content (see paragraphs [0097]-[0098]); 

(see paragraph [0083] which indicates that the client 200 of Figure 2 displays the video), a first frame of the video content to the user, the first frame (see Figure 1, objects in playback window 100 and paragraph [0126]); 

receiving, by the electronic device, a request from the user for the metadata about the product (see paragraphs [0080]-[0081] wherein the mouse click is indicative of the request); and 

in response to the request from the user, displaying, via the display of the electronic device, a first piece of metadata about the product with the video content (see Figure 1, metadata 103 and paragraph [0103]), the first piece of metadata being aligned in time with video content (see Figure 1 and paragraphs [0214]-[0215]).

However, Chalozin in a similar invention in the same field of endeavor teaches a method comprising receiving, by a video play of an electronic device, video content (see Chalozin Figure 2, computer 260 with video player 265 and paragraph [0054]); requesting, by the electronic device, metadata about an object associated with a person appearing in the video content (see paragraph [0047]) from a metadata server (see Figure 2, video metadata server 220 and paragraph [0054]), respective pieces of the metadata being aligned with respective frames of the video content (see paragraph [0064]); displaying, via a display of the electronic device, a first frame of the video content to the user (see paragraph [0054]), the first frame including an image of the person (see paragraph [0047]) as taught in Yamagata further comprising 

receiving, by [the] electronic device, a request from a user for [the] video content (see paragraph [0054]); and

requesting, by the electronic device, the video content from a video server (see Figure 2, web server 230 and paragraph [0054]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of requesting video content and receiving the video content from a video server as taught in Chalozin with the method taught in Yamagata, the motivation being to allow users to view videos they do not have hard discs for while still receiving relevant metadata. 

Yamagata in view of Chalozin does not expressively teach wherein the video player requests the video content. However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of design choice to include this functionality taught as being performed by the electronic device specifically with the video player of the electronic device in order to decentralize the functions on the electronic device. 

claim 21, Yamagata in view of Chalozin teaches all the limitations of claim 19, and further teaches wherein receiving the request comprises at least one of receiving, via a microphone of the electronic device, a voice command or voice query or detecting, proximate to a play bar area of the display of the electronic device, at least one of a cursor movement (see Yamagata paragraph [0080]) or touch on a touchscreen.

Regarding claim 22, Yamagata in view of Chalozin teaches all the limitations of claim 19, but does not expressively teach wherein frames of the video content are tagged with metadata at a rate of 1 to 4 frames per second (fps) and displaying the video content comprises playing the video content at a playback speed of at least 24 fps.

However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of design choice to have the fps rates for metadata and video content as claimed to ensure that the video is acceptable quality while not needing to tag every frame with metadata, thereby increasing processing efficiency. 

Regarding claim 23, Yamagata in view of Chalozin teaches all the limitations of claim 19, and further teaches requesting, by the electronic device while displaying the video content, metadata about another product appearing in a second frame of the video content (see Yamagata paragraphs [0096] and [0098], which imply that data and metadata are continuously input, output, and deleted form buffer 209 as video playback occurs. Therefore, metadata about a different object and person can be subsequently stored).

Regarding claim 24, Yamagata in view of Chalozin teaches all the limitations as claim 1, but does not expressively teach in response to the request from the user, pausing, by the electronic device, playback of the video content.

However, user requests for pausing playback of video content are well-known in the art. Therefore, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of design choice to include .

Claims 2-4, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al, U.S. Publication No. 2006/0117352 in view of Chalozin et al, U.S. Publication No. 2011/0016487 and Incorvia, U.S. Publication No. 2012/0167145.

Regarding claim 2, Yamagata in view of Chalozin teaches all the limitations of claim 1, but does not expressively teach wherein receiving the metadata includes receiving product identification information for objects worn by every person appearing in the video content.

However, Incorvia in a similar invention in the same field of endeavor teaches a method comprising receiving video content at an electronic device (see Incorvia Figure 1, first media playback device 10 and paragraph [0026]) and receiving metadata (see paragraph [0025]) about an object associated with a person in a first frame of the video content (see Figure 3, markers 48 and paragraph [0044]) as taught in Yamagata in view of Chalozin wherein 

receiving the metadata includes receiving product identification information for objects worn by every person appearing in the video content (See Figure 3, markers 48 for each character in the frame and Figure 4 which shows the product information after marker 48 is clicked).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of receiving metadata about product information worn by every person appearing in video content as taught in Incorvia with the method taught in Yamagata in view of Chalozin, the motivation being to allow a user to easily identify worn products they desire in a video for purchase.

Regarding claim 3, Yamagata in view of Chalozin and Incorvia teaches all the limitations of claim 2, and further teaches wherein receiving the metadata includes receiving links for obtaining the objects worn by every person appearing in the video content (see Incorvia Figure 4, link 58 and paragraph [0045]).

Regarding claim 4, Yamagata in view of Chalozin and Incorvia teaches all the limitations of claim 3, and further teaches wherein displaying the first piece of metadata comprises displaying a corresponding link for obtaining the object, the corresponding link dynamically redirecting the user to a web site for obtaining the object (see Incorvia paragraph [0045]).

Regarding claim 7, Yamagata in view of Chalozin teaches all the limitations of claim 19, but does not expressively teach wherein receiving the request comprises receiving, via a microphone of the electronic device, a voice command or voice query.

However, Incorvia in a similar invention in the same field of endeavor teaches a method comprising receiving video content at an electronic device (see Incorvia Figure 1, first media playback device 10 and paragraph [0026]), receiving metadata (see paragraph [0025]) about an object associated with a person in a first frame of the video content (see Figure 3, markers 48 and paragraph [0044]), and displaying the metadata based on receiving a request (see paragraph [0043]) as taught in Yamagata in view of Chalozin wherein 

receiving the request comprises receiving, via a microphone of the electronic device, a voice command or voice query (see paragraphs [0043] and [0060]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of receiving a request via voice as taught in Incorvia with the method taught in Yamagata in view of Chalozin, the motivation being to allow selection by users with dexterity issues.

Regarding claim 20, Yamagata in view of Chalozin teaches all the limitations of claim 19, but does not expressively teach wherein displaying the first piece of metadata comprises displaying a corresponding link for purchasing the product, the corresponding link dynamically redirecting the user to a website for purchasing the object based on item availability, price, relationship, or the result of a real-time internet auction.

However, Incorvia in a similar invention in the same field of endeavor teaches a method comprising receiving video content at an electronic device (see Incorvia Figure 1, first media playback device 10 and paragraph [0026]) and receiving and displaying a first piece of metadata (see paragraph [0025]) about an object associated with a person in a first frame of the video content (see Figure 3, markers 48 and paragraph [0044]) as taught in Yamagata in view of Chalozin wherein 

displaying the first piece of metadata comprises displaying a corresponding link for purchasing the product (see Figure 4, link 58 and paragraph [0045]), the corresponding link dynamically redirecting the user to a website for purchasing the object based on item availability, price, relationship (see paragraph [0063] referring to vendors given priority), or the result of a real-time internet auction.

Claims 5 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al, U.S. Publication No. 2006/0117352 in view of Chalozin et al, U.S. Publication No. 2011/0016487 and Conte, U.S. Publication No. 2015/0245103.

Regarding claim 5, Yamagata in view of Chalozin teaches all the limitations of claim 1, but does not expressively teach wherein receiving the metadata includes receiving a link for obtaining an object similar to the object worn by the person appearing in the video content.

However, Conte in a similar invention in the same field of endeavor teaches a method comprising receiving video content at an electronic device (see Conte Figure 3 and paragraph [0070]), receiving metadata about an object associated with a person in a first frame of the video content (see Figure 3, indictors 300 and paragraph [0070]), and displaying the metadata based on receiving a request (see Figure 4) as taught in Yamagata in view of Chalozin wherein 

receiving the metadata includes receiving a link for obtaining an object similar to the object worn by the person appearing in the video content (see Figure 4, lines 460 and paragraph [0074]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of adding links for similar objects as those that appear in the video content as taught Conte with the method taught in Yamagata in view of Chalozin, the motivation being to allow users to shop cheaper brands as those seen in the video.

Regarding claim 6, Yamagata in view of Chalozin teaches all the limitations of claim 1, but does not expressively teach wherein displaying the first frame includes showing an image of the person that does not show the object.

(see Conte Figure 3 and paragraph [0070]), receiving metadata about an object associated with a person in a first frame of the video content (see Figure 3, indictors 300 and paragraph [0070]), and displaying the first frame (see Figure 3) as taught in Yamagata in view of Chalozin wherein 

displaying the first frame includes showing an image of the person that does not show the object (see paragraph [0060] which indicates that products shown once an actor is clicked on in a video can be those that are in other videos and not the current one).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of having metadata of an object not in the first frame as taught in Conte with the system taught in Yamagata in view of Chalozin, the motivation being to allow users to easily browse similar merchandise associated with the person in the video such as celebrity branded merchandise.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al, U.S. Publication No. 2006/0117352 in view of Chalozin et al, U.S. Publication No. 2011/0016487 and Mallinson, U.S. Publication No. 2011/0247042.

claim 25, Yamagata in view of Chalozin teaches all the limitations of claim 19, but does not expressively teach receiving, at the metadata server, a request from the electronic device for the metadata about the product; determining, by the metadata server, that a metadata database does not have the metadata; in response to determining that the metadata database does not have the metadata, sending a query, by the metadata server, for an identity of the product appearing in the video to an object recognition server; receiving, by the metadata server, the identity of the product appearing in the video from the objection recognition server; obtaining, by the metadata server, the metadata about the product based on the identity of the object; and providing, by the metadata server, the metadata to the electronic device for display to the user.

However, Mallinson in a similar invention in the same field of endeavor teaches receiving video content by an electronic device associated with a user (see Mallinson Figure 2, user device with recorder 204 recording content from playing device 202 and paragraph [0021]), requesting by the electronic device metadata about a product appearing in the video content from a metadata server (see Figure 2, remote server 208 connected to data repository 210 and paragraphs [0021] and [0023]) as taught in Yamagata in view of Chalozin further comprising 

receiving, at the metadata server, a request from the electronic device for the metadata about the product (see Figure 3, step 302); 

determining, by the metadata server, that a metadata database does not have the metadata (see Figure 2, database 210 and paragraph [0022] along with Figure 3, step 308 and paragraph [0026]. Not having a match for the object would imply the system would not have access to the supplemental content for the product); 

in response to determining that the metadata database does not have the metadata, sending a query, by the metadata server, for an identity of the product appearing in the video to an object recognition server (see Figure 3, step 314 and paragraph [0026] referring to “image recognition”. Paragraph [0021] indicates that various servers performing different tasks may be present in Figure 2); 

receiving, by the metadata server, the identity of the product appearing in the video from the objection recognition server; obtaining, by the metadata server, the metadata about the product based on the identity of the object (see paragraph [0026]); and 

providing, by the metadata server, the metadata to the electronic device for display to the user (see Figure 3, step 312 and paragraph [0025]. Figures 4-6 show example of supplemental content found).

. 

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al, U.S. Publication No. 2006/0117352 in view of Chalozin et al, U.S. Publication No. 2011/0016487; Mallinson, U.S. Publication No. 2011/0247042 and Yadav et al, U.S. Publication No. 2016/0371546.

Regarding claim 26, Yamagata in view of Chalozin and Mallinson teaches all the limitations of claim 25, but does not expressively teach wherein the objection recognition server implements at least one neural network and further comprising: recognizing, by the at least one neural network, the product appearing in the video.

However, Yadav in a similar invention in the same field of endeavor teaches a method of sending a query to an object recognition server to identify a product in a video (see Yadav Figure 1, deep convolution neural network 104 and database 106 and Figure 3) as taught in Yamagata in view of Chalozin and Mallinson wherein 
(see paragraph [0049]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the generic object recognition server of Yamagata in view of Chalozin and Mallinson with that of Yadav to yield the predictable results of using the high processing power of neural networks.

Regarding claim 27, Yamagata in view of Chalozin, Mallinson and Yadav teaches all the limitations of claim 26, and further teaches 

generating, with the at least one neural network, an embedding representing the product appearing in the video; performing a comparison of the embedding representing the product appearing in the video to a plurality of embeddings stored in an object database, respective embeddings of the plurality of embeddings representing respective objects of a plurality of objects; and identifying, based on the comparison, a first object in the plurality of objects as same as or similar to a second object, wherein the second object is the product (see Yadav paragraph [0049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASEY L KRETZER/Examiner, Art Unit 2637